United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   December 14, 2006
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk
                                 _______________________

                                       No. 06-50552
                                     Summary Calendar
                                 _______________________


               MID-CONTINENT CASUALTY COMPANY,

                                     Plaintiff–Counter Defendant–Appellee,

                                             versus

               DANESHJOU COMPANY, INC.; ET AL,

                                     Defendants,

               DANESHJOU COMPANY, INC.; M. B. DANESHJOU,

                                     Defendants–Counter Claimants–Appellants.

            __________________________________________________________

                        Appeal from the United States District Court
                             for the Western District of Texas
                              (USDC No. 1:05–CV–182–SS)
            __________________________________________________________


Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*
     Daneshjou Company Inc. and M.B. Daneshjou (collectively “Daneshjou”) appeal the

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
district court’s summary declaratory judgment that Mid-Continent Casualty Company owes

Daneshjou no duty to defend or indemnify. We affirm for the reasons given by the district

court in its very thorough discussion of the issue of manifestation and the evidence regarding

the same.



AFFIRMED.




                                              2